In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐2930
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

JOSE SEGOVIANO,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:18‐cr‐391‐1 — Charles R. Norgle, Judge.
                     ____________________

       ARGUED APRIL 1, 2021 — DECIDED APRIL 1, 2022
                ____________________

   Before MANION, ROVNER, and ST. EVE, Circuit Judges.
    ROVNER, Circuit Judge. Jose Segoviano, Jr., was charged in
a two‐count indictment with possession with intent to distrib‐
ute a controlled substance and possession of a firearm in fur‐
therance of a drug trafficking crime, in violation of 21 U.S.C.
§ 841(a)(1) and 18 U.S.C. § 924(c)(1)(A), respectively. In the
district court, Segoviano filed a motion to suppress the evi‐
dence uncovered during a search of his apartment by agents
of the Bureau of Alcohol, Tobacco, Firearms, and Explosives
2                                                           No. 20‐2930

(“ATF”) and statements made by him to them during his de‐
tention. The court determined that no evidentiary hearing
was necessary and denied the motion. Segoviano then pled
guilty to both counts pursuant to a conditional plea agree‐
ment under which he reserved his right to appeal the district
court’s denial of the motion to suppress. Segoviano now ap‐
peals the denial of that motion.
                                    I.
    The events that led to the search began on May 4, 2018,
when an ATF agent conducting a covert law enforcement
operation in the Back of the Yards neighborhood in Chicago
was shot. An arrest warrant was issued for Ernesto Godinez,
charging him with assault of a federal agent. Two days later,
agents obtained cellphone location data that placed a known
telephone of Godinez at or near Segoviano’s apartment
building. The agents began surveillance of that apartment
building at approximately 1 p.m. that day, and at
approximately 5 p.m. they observed Godinez’s girlfriend,
Destiny Rodriguez, exit the apartment building. They
detained her,1 and a couple of hours later, at 7:23 p.m., federal
agents entered the apartment building in search of Godinez.
According to the agents, when they entered the vestibule of
the building, they saw a closed door to their left and another


    1  The district court stated that the agents detained Godinez’s girl‐
friend “allowing them to gather further information, which led to agents
deciding to secure Defendant’s apartment in an attempt to locate
Godinez.” Dist. Ct. Order at 5. There is no evidence in the record that the
agents gathered evidence from Godinez’s girlfriend or any other source
after they detained her, nor that they decided to secure Segoviano’s apart‐
ment specifically, and the government at oral argument acknowledged as
much.
No. 20‐2930                                                   3

door in front of them that led into a stairway to the second
floor. Two agents diverted to the door on the left, and the
others proceeded through the door to the stairway. About
halfway up the stairs, they realized that the stairs did not
merely lead to a common area of the second floor, but instead
led directly into a second floor apartment. They called out to
the occupant of the apartment, Segoviano, who came to the
top of the stairs. The agents then asked Segoviano if there was
anyone else in the apartment and asked for permission to
search his apartment for the purpose of determining if a
fugitive, Godinez, was there. Segoviano replied that there was
no one else in the apartment and consented to that search of
his apartment. The agents removed Segoviano from the
apartment, handcuffed him, and conducted the limited
search. While the agents were calling out to Segoviano from
the stairs in the initial entry, an occupant of the apartment to
the left of the building entryway opened the apartment door,
and two agents asked her to step back into the apartment; the
agents then entered with her, conducted a sweep of the
apartment at which time they found another occupant, and
detained the residents of that apartment as well.
   Although the search of Segoviano’s apartment revealed no
other persons in the apartment, the agents nevertheless kept
Segoviano in handcuffs, brought him back into his own apart‐
ment, and seated him at his dining room table. Approxi‐
mately 6‐7 agents were present in the apartment as agents
questioned Segoviano. For approximately 20‐30 minutes of
that questioning, Segoviano remained handcuffed, and later
the agents removed the handcuffs but continued to question
Segoviano. When Segoviano asked the agents if he was under
arrest, they responded that he was “detained.”
4                                                             No. 20‐2930

    In the course of that interrogation, Segoviano acknowl‐
edged possessing marijuana and cocaine in the apartment,
and the presence of firearms for which he possessed a Firearm
Owners’ Identification card. The agents informed Segoviano
that based on that admission they could obtain a search war‐
rant for the apartment, and Segoviano then signed a consent
to allow the search of the apartment, the grounds, and the de‐
tached garage. The agents never provided Miranda warnings
to Segoviano.
    The search yielded four firearms, approximately 2.28 kilo‐
grams of marijuana, and approximately 95 grams of cocaine.
Segoviano was subsequently charged with possession with
intent to distribute cocaine and marijuana, and possession of
a firearm in furtherance of a drug trafficking crime. At some
point, the agents also searched the backyard and a detached
garage, and found in that detached garage a white Kia Sor‐
rento, which was the same color, make, and model of the SUV
that surveillance cameras recorded Godinez entering on the
day of the shooting approximately 30 minutes prior to that
shooting. The agents determined that the Kia in the garage
was a vehicle registered to Rodriguez.2 During the subse‐
quent interview at his home, Segoviano informed the agents
that Godinez had visited his home earlier that day before he



    2 The timing and scope of the search of the garage is unclear from the
record. We emphasize to district courts the importance of an evidentiary
hearing where relevant facts are unclear, such as in this case the timing
and nature of the search of the garage and the content of the conversation
with Rodriguez. Ultimately, though, clarity as to the timing is unnecessary
in this appeal as the outcome is the same even if we assume that all of the
information was discovered at the time of the initial search for the fugitive.
No. 20‐2930                                                    5

became aware that Godinez was wanted for a criminal of‐
fense. Segoviano was never charged with any offense related
to harboring a fugitive.
    The district court denied his motion to suppress the evi‐
dence obtained during the interrogation and search, and Se‐
goviano pled guilty to both counts under a conditional plea
agreement that allowed him to appeal that denial of the mo‐
tion to suppress. Segoviano asserts on appeal that the court
erred in denying his motion to suppress, arguing that the ev‐
idence should have been suppressed because: “(1) the state‐
ments and consent were given during an unlawful detention
and therefore were not voluntary; (2) the statements and
search were the result of an unlawfully extended detention,
which continued beyond law enforcement’s stated purpose,
and therefore were not voluntary; and (3) the statements were
obtained as a result of a Miranda‐less custodial interrogation.”
Appellant’s Brief at 6.
                               II.
   The pre‐arrest detention in this case was constitutionally
problematic. As an initial matter, the agents lawfully could
enter the vestibule of the apartment building, as that was a
public area as to which a resident would have no reasonable
expectation of privacy. See United States v. Vargas, 915 F.3d
417, 419 (7th Cir. 2019); United States v. Sweeney, 821 F.3d 893,
902 (7th Cir. 2016). And the parties agree that the entry into
the stairwell was not an intentional entry into Segoviano’s
apartment, and was based on the false belief that the stairwell
was also part of the public area of the apartment building.
   According to the government, Segoviano did not
challenge his initial detention during the sweep of his
6                                                     No. 20‐2930

apartment, which was undertaken with his consent. The
government maintains that Segiviano’s first challenge is to the
continuing detention of him once the agents had determined
that the fugitive was not present. We need not consider
whether Segoviano challenged the initial seizure and
handcuffing, nor whether the search of the garage was
constitutional as part of that sweep, because even if we bypass
those issues, the continuation of that seizure after the sweep
cannot survive Fourth Amendment scrutiny.
    The Fourth Amendment protects against unreasonable
searches and seizures. At the “very core” of that guarantee is
a person’s “right … to retreat into his own home and there be
free from unreasonable governmental intrusion.” Caniglia v.
Strom, __ U.S. ___, 141 S. Ct. 1596, 1599 (2021) (internal quota‐
tion marks omitted); Florida v. Jardines, 569 U.S. 1, 6 (2013). Ac‐
cordingly, the Court has recognized that: “‘[i]n terms that ap‐
ply equally to seizures of property and to seizures of persons,
the Fourth Amendment has drawn a firm line at the entrance
to the house.’” Steagald v. United States, 451 U.S. 204, 212
(1981), quoting Payton v. New York, 445 U.S. 573, 590 (1980);
Lange v. California, ___ U.S. ___, 141 S. Ct. 2011, 2018 (2021).
Absent permission, the threshold of a home therefore cannot
be crossed without a warrant, subject to certain exceptions
which enable law enforcement officials to address emergency
situations presenting a “‘compelling need for official action
and no time to secure a warrant.’” Lange, 141 S. Ct. at 2017,
quoting Riley v. California, 573 U.S. 373, 402 (2014). Among
those recognized exceptions allowing for a warrantless entry
are the need to render emergency assistance and the preven‐
tion of the imminent destruction of evidence or a suspect’s es‐
cape. Id. at 2017. Because “‘[f]reedom’ in one’s own ‘dwelling
is the archetype of the privacy protection secured by the
No. 20‐2930                                                      7

Fourth Amendment,’” the contours of any exception to the
warrant requirement are “‘jealously and carefully drawn,’ in
keeping with the ‘centuries‐old principle’ that the ‘home is
entitled to special protection.’” Id. at 2018 (refusing to recog‐
nize categorical exception to warrant requirement when a
suspected misdemeanant flees from police into his home),
quoting Payton, 445 U.S. at 585, and Georgia v. Randolph, 547
U.S. 103, 109 (2006). Therefore, for instance, even if they have
probable cause, law enforcement agents ordinarily may not
constitutionally enter a home to effectuate an arrest absent
consent or exigent circumstances. Steagald, 451 U.S. at 212;
Lange, 141 S. Ct. at 2017.
    The Fourth Amendment protections apply equally to sei‐
zures as well as to searches. Steagald, 451 U.S. at 212; Payton,
445 U.S. at 585–86. In the case before us today, Segoviano ar‐
gues that he was subjected to an unlawful detention when the
agents, after conducting the sweep for the fugitive, continued
the seizure, including detaining him in handcuffs, and that
the subsequent statements he made to the officer and the con‐
sent to the second search were the product of that unlawful
detention.
    The district court, in denying the motion to suppress, de‐
termined that there was no Fourth Amendment violation in
either the initial detention or the prolongation of that deten‐
tion following the sweep because the detention was a proper
Terry stop. See Terry v. Ohio, 392 U.S. 1 (1968). Although a
number of circuits have held that a Terry stop is inapplicable
to stops in a home or its curtilage in light of the core protection
afforded the home under the Fourth Amendment, our circuit
has held that such a stop within a home’s curtilage can be con‐
stitutional at least in some circumstances. See United States v.
8                                                      No. 20‐2930

Richmond, 924 F.3d 404, 412 n.2 (7th Cir. 2019) and cases cited
therein. The Supreme Court has since further reiterated the
sanctity of the home, refusing to recognize a categorical ex‐
ception either to allow the pursuant of a fleeing misdemean‐
ant into the home or for community caretaking functions. See
Lange, 141 S. Ct. at 2016; Caniglia, 141 S. Ct. at 1598. We need
not consider whether that impacts the applicability of Terry to
a detention in the home and its curtilage, because the reason‐
able suspicion standard cannot be met here even if we set
aside any question as to the applicability of the Terry excep‐
tion.
    The Fourth Amendment allows officers to briefly detain
and stop a person for investigative purposes even where
probable cause is lacking where the officer has a reasonable
suspicion based on articulable facts that criminal activity may
be occurring. United States v. Wilbourn, 799 F.3d 900, 908–09
(7th Cir. 2015); United States v. Sokolow, 490 U.S. 1, 7 (1989);
Terry, 392 U.S. at 21. “Reasonable suspicion” embodies less
than probable cause or even a preponderance of the evidence,
but more than a hunch. Wilbourn, 799 F.3d at 909. Signifi‐
cantly, “[a]n investigatory stop must be justified by some objec‐
tive manifestation that the person stopped is, or is about to be, en‐
gaged in criminal activity … [or] is wanted for past criminal
conduct.” United States v. Cortez, 449 U.S. 411, 417 (1981) (em‐
phasis added); Wilbourn, 799 F.3d at 909. “Based on that whole
picture the detaining officers must have a particularized and
objective basis for suspecting the particular person stopped of
criminal activity.” Cortez, 449 U.S. at 417–18; Brown v. Texas,
443 U.S. 47, 52 (1979).
   We have applied that standard in myriad cases. For in‐
stance, in United States v. Ruiz, 785 F.3d 1134 (7th Cir. 2015),
No. 20‐2930                                                  9

we considered whether officers had reasonable suspicion to
approach and detain Ruiz’s vehicle in a residential area. In
Ruiz, drug enforcement officers had observed a series of en‐
counters involving three different vehicles, one of which was
driven by a person with drug convictions and the other two
registered to the subjects of an ongoing drug‐trafficking in‐
vestigation. Id. at 1141–42. The culmination of those encoun‐
ters involved Ruiz entering one of the vehicles in a mall park‐
ing lot, where he was redirected from the front passenger seat
to the rear driver‐side. Id. at 1142. Upon exiting that car, he
appeared to have trouble locating his car, indicating he either
forgot the location or was not familiar with the vehicle. When
he entered that car, he engaged in actions consistent with the
operation of a vehicle trap compartment, which is a hidden
compartment in a vehicle typically used to hide items such as
valuables or contraband. Id. Ruiz then drove away and, once
it became clear that he knew a marked squad car was follow‐
ing him, bypassed the exit toward Wisconsin (where his car
was registered), drove into a residential neighborhood, and
pulled into the driveway of a house advertised for rent, but
did not communicate with anyone there. Id. Once the marked
squad car passed, he again engaged in actions consistent with
the operation of a vehicle trap, and began backing out of the
driveway, but immediately stopped and put his car into park
when the squad car drove back into view. Id. We expressed
“doubt that any of Ruiz’s actions … would alone give rise to
the suspicion necessary to justify a Terry stop—including his
parking‐lot meeting with a suspected drug dealer and taking
actions consistent with the operation of a trap.” Id. Only con‐
sideration of the totality of the circumstances provided rea‐
sonable suspicion by the time the officers approached his ve‐
hicle on that residential driveway.
10                                                    No. 20‐2930

    In contrast, in United States v. Ienco, 182 F.3d 517 (7th Cir.
1999), we held that the observations by the officers were in‐
sufficient to establish reasonable suspicion. In Ienco, officers
responded to a 911 call regarding a disturbance with two men
in the lobby of an office building. Id. at 521. A person in a
nervous and agitated state intercepted the police car as it ap‐
proached the building, and told the officers “they’re in the
building.” Id. As the officer pulled into the driveway, two
men in business suits exited the building. The officers in‐
structed them to stop, questioned them as to whether they
saw anything in the building and their reasons for being
there, and confiscated their wallets and driver’s licenses. Id.
We held that the seizure occurred when the men were or‐
dered to stop, and that the officers lacked an articulable rea‐
sonable suspicion that the men were engaged or had been en‐
gaged in criminal conduct, noting that “even ‘inspired
hunches’ do not invest the police with the authority to ‘stop
people at will.’” Id. at 524, quoting United States v. Sholola, 124
F.3d 803, 812 (7th Cir. 1997). See also Thompson v. Wagner, 319
F.3d 931, 936 (7th Cir. 2003) (no reasonable suspicion where
the officers failed to undertake “even a modicum of addi‐
tional investigation” to corroborate the informant’s tip);
United States v. Lopez, 907 F.3d 472, 483 (7th Cir. 2018) (no rea‐
sonable suspicion where the officers “failed to undertake
‘even a modicum of additional investigation’ to see if the
Lopezes’ or others’ actions matched the informant’s tale or to
wait for Lopez’s actions to create an independent basis for
reasonable suspicion.”).
    We turn, then, to the application of the reasonable suspi‐
cion standard in this case. The government argues that the
district court properly held that the agents possessed reason‐
No. 20‐2930                                                   11

able suspicion to believe that Segoviano was engaged in crim‐
inal activity—namely, the offense of harboring a fugitive. The
district court, however, based that determination on facts that
fall well short of those that the Supreme Court and this court
have determined sufficient to meet the reasonable suspicion
standard. Specifically, the district court noted that the agents,
acting on an arrest warrant for Godinez, used cellphone loca‐
tion data to track him to the area of Segoviano’s apartment
building, that they observed Rodriguez emerge from that
building, and that they detained her, “allowing them to
gather further information, which led to agents deciding to
secure Defendant’s apartment in an attempt to locate
Godinez.” As we noted earlier, there is nothing in the record
indicating that the agents gathered any information from Ro‐
driguez at all, and the government does not argue that it did
so. The district court then proceeded to conclude that given
the totality of circumstances, there was reasonable suspicion
that Segoviano had engaged in criminal activity. Its analysis
supporting the conclusion, in its entirety, is as follows:
       At the time Defendant was detained, agents
       were attempting to apprehend Godinez, a man
       charged with shooting another ATF agent in the
       face. See 18 CR 278, Dkt. 1 at ¶ 4. The agents
       were operating under the facts known to them
       at the time, e.g., that Godinez might have been
       in the area. It is reasonable to infer, that when
       agents found Defendant in the same area they
       believed Godinez to be in, the agents believed
       Defendant posed a serious threat to them and
       others given the protentional [sic] dangers in‐
       volved with effectuating an arrest on a sus‐
       pected gunman. See Howell v. Smith, 853 F.3d
12                                                No. 20‐2930

       892, 898 (7th Cir. 2017) (recognizing the possi‐
       bility of the presence of a weapon as one in‐
       stance in the limited circumstances in which the
       use of handcuffs is appropriate during a Terry
       stop); United States v. Stewart, 388 F.3d 1079,
       1085 [(7th Cir. 2004)] (“To require an officer to
       risk his life in order to make an investigatory
       stop would run contrary to the intent of Terry.”)
       (internal quotations and citation omitted).
       Therefore, the agents had reasonable suspicion
       to lawfully detain Defendant.
Dist. Ct. Order at 5.
    Based on that analysis of reasonable suspicion at the time
of the initial sweep, the court then reasoned that the
continued detention was permissible under Terry because it
was “reasonably related in scope and duration to the
circumstances that justified the stop in the first instance.”
Dist. Ct. Order at 7. The court further held that the discovery
of the white Kia Sorrento in the garage, that was the same
color, make, and model as the one Godinez was seen driving
30 minutes prior to the shooting, justified prolonging
Segoviano’s detention. Id. at 8.
    Those facts relied upon by the district court are
insufficient as a matter of law to constitute reasonable
suspicion that Segoviano was harboring a fugitive. The
district court’s determination of reasonable suspicion rests on
facts that could indicate to the agents that “Godinez might
have been in the area.” There are absolutely no facts tying
Segoviano or his apartment to Godinez—the fugitive as to
whom the government claims to have reasonable suspicion
that Segoviano is harboring—or even to Godinez’s girlfriend,
No. 20‐2930                                                    13

Rodriguez. In order for a seizure to be based on
“particularized suspicion,” it must be based on some
objective manifestation of criminal activity and “must raise a
suspicion that the particular individual being stopped is
engaged in wrongdoing.” Cortez, 449 U.S. at 418. As the
Supreme Court emphasized, “‘[t]his demand for specificity in
the information upon which police action is predicated is the
central teaching of this Courtʹs Fourth Amendment jurisprudence.”
Id. (emphasis in Cortez), quoting Terry, 392 U.S. at 21, n.18. The
agents in this case lacked any basis at all to believe that
Segoviano in particular was engaged in criminal wrongdoing.
There is no evidence, for instance, that the agents conducted
any investigation and determined that Segoviano had any
connection to Godinez—or even to Rodriguez. In fact, there is
no evidence that the agents determined the identity of any of
the persons who resided in the building. Moreover, the agents
never even had evidence linking Segoviano’s apartment with
criminal activity. At best, the agents had evidence that the
girlfriend of the fugitive had been present in the building, and
that the fugitive’s phone had been detected in the same area,
but nothing linked Godinez, Rodriguez, or the phone with
any particular apartment or resident of the building. To the
contrary, the “particularized suspicion” in this case was
premised solely on the fact that Segoviano resided in the
building generally. Thus, the alleged “suspicion” in this case
was generalized to the building as a whole—as is made even
more clear by the agents’ actions in detaining the residents of
both apartments that they encountered upon entering the
building.
   We have repeatedly and consistently held that “[a] mere
suspicion of illegal activity at a particular place is not enough
14                                                    No. 20‐2930

to transfer that suspicion to anyone who leaves that prop‐
erty.” Bohman, 683 F.3d at 864; United States v. Rickman, 952
F.3d 876, 881 (7th Cir. 2020); see also Brown, 443 U.S. at 52 (rea‐
sonable suspicion was absent in stop of appellant in an alley
because “[t]he fact that appellant was in a neighborhood fre‐
quented by drug users, standing alone, is not a basis for con‐
cluding that appellant himself was engaged in criminal con‐
duct;” ”[i]n short, the appellant’s activity was no different
from the activity of other pedestrians in that neighborhood”);
Ybarra v. Illinois, 444 U.S. 85, 91 (1979) (“a person’s mere pro‐
pinquity to others independently suspected of criminal activ‐
ity does not, without more, give rise to probable cause to
search that person”). In order to demonstrate reasonable sus‐
picion to seize Segoviano, the facts known to the agents must
demonstrate that he was “not simply proximate to criminal
activity but a participant in it.” United States v. Richards, 719
F.3d 746, 757 (7th Cir. 2013). Thus, for instance, in Bohman, we
reversed the denial of a motion to suppress where a vehicle
was stopped solely because it emerged from a site suspected
to be a methamphetamine cook site, holding that the suspi‐
cion as to illegal activity at the place was not enough to justify
stopping those emerging from that property. 683 F.3d at 864.
    Similarly, in United States v. Johnson, 170 F.3d 708 (7th Cir.
1999), we held that reasonable suspicion was absent under
facts that are analogous to those in this case. In Johnson, the
police had received reports of drug activity taking place in an
apartment building which identified four apartments, includ‐
ing apartment 7, as places in which drug dealing might be oc‐
curring. Id. at 711. The maintenance person for the building
confirmed that he had observed a large number of people go‐
ing to apartment 7, leaving quickly, and then departing
through the rear building exit, leading him to believe that
No. 20‐2930                                                                15

there could be drug dealing occurring there. Id. The officers
decided to conduct a “knock and talk,” in which they would
listen at the door of the apartment, and then knock and seek
consent to search it. Id. Before the officers could knock, how‐
ever, Johnson unexpectedly opened the door from within the
apartment, startling both himself and the officers. Johnson
then tried to walk past the officers, but an officer stuck out a
hand to stop him and directed the other officer to take control
of him, thus seizing him for Fourth Amendment purposes. Id.
at 711–12.
    We held that the seizure violated the Fourth Amendment
because the officers lacked reasonable suspicion directed at
Johnson, and the mere propinquity to others suspected of
criminal activity was not, without more, sufficient to provide
reasonable suspicion. Id. at 715–16. We noted that with the ex‐
ception of carefully defined circumstances not applicable
there, particularized suspicion as to the individual seized is
required. Id. at 717. Those carefully defined exceptions to that
requirement are inapplicable here as they were in Johnson, and
include situations such as the seizures of persons on the prem‐
ises during the execution of a valid search warrant3, seizures

    3 No search warrant was obtained in this case rendering this exception

inapplicable. The government at various points alleges it was executing
an arrest warrant for Godinez in entering and searching the premises, but
that argument was not presented to the district court, and therefore is
waived. Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012). Moreo‐
ver, the government’s reliance on the arrest warrant is unavailing where,
as here, the arrest warrant is used to justify the entry into the home of a
third party. In Steagald, 451 U.S. 204, the Court directly addressed that
question, and held that an arrest warrant executed in the home of a third
party does not protect the interests of that third party in being free from
an unreasonable search and seizure in his home. An arrest warrant serves
to protect the named individual from an unreasonable seizure, whereas a
16                                                               No. 20‐2930

as part of a regulatory scheme, and exigent circumstances. Id.
The government does not argue that any such exceptions ap‐
ply here.
    Therefore, under well‐established Fourth Amendment ju‐
risprudence, it was not enough for Segoviano to merely be
present in a building in which the agents believed that
Godinez could be located; the mere propinquity to Rodriguez
or to a place in which Godinez might be located was insuffi‐
cient to provide reasonable suspicion to detain Segoviano,
whose only connection to the facts known to the agents was
his residence in the building. The Fourth Amendment at its
core protects the sanctity of the home—whether that is an
apartment connected to other homes by common hallways or
houses connected to other homes by yards and sidewalks.
Apartments within a building are individual homes entitled
to the same protection as homes on a street, and a suspicion
that a person may be in the area is not a justification to seize

search warrant safeguards a person’s interest in the privacy of his home
and in preventing the unjustified intrusion of the police. Id. at 213. Accord‐
ingly, the Court held that a search warrant was necessary for a search or
seizure in a third party’s home absent consent or exigent circumstances.
Id. at 213–14; United States v. Gillespie, 650 F.2d 127, 128 (7th Cir. 1981). In
fact, the Court noted that a contrary conclusion would create a significant
potential for abuse, in that, “[a]rmed solely with an arrest warrant for a
single person, the police could search all the homes of that individual’s
friends and acquaintances” or that “an arrest warrant may serve as a pre‐
text for entering a home in which the police have a suspicion, but not prob‐
able cause to believe, that illegal activity is taking place.” Steagald, 451 U.S.
at 215. The arrest warrant, therefore, does not provide a justification for
the search of the home of Segoviano, a third party, or for his seizure. In
fact, the attempt to rely on the arrest warrant in this situation presents the
abusive scenario decried by the Court in Steagald.
No. 20‐2930                                                    17

residents of all of the apartments in a building—just as it
would be insufficient to seize the residents of all the homes on
a street if Rodriguez was seen in the area of those homes and
Godinez’s cell phone had been detected there. See United
States v. Whitaker, 820 F.3d 849, 854 (7th Cir. 2016) (in a Fourth
Amendment challenge to a dog sniff at doors, stating that it
would draw arbitrary lines to treat apartments differently
from stand‐alone homes, and cautioning that “a strict apart‐
ment versus single‐family house distinction is troubling be‐
cause it would apportion Fourth Amendment protections on
grounds that correlate with income, race, and ethnicity,”
given the disparities apparent in the census as to households
in one‐unit detached houses). Because the agents had no ob‐
jective basis to suspect Segoviano of criminal wrongdoing
other than his presence in the same building with some po‐
tential connection to the fugitive, those facts are insufficient
to support a finding of reasonable suspicion under Terry and
therefore insufficient to support prolonging that detention as
well.
    Nothing discovered in the initial search for the fugitive—
either in the apartment or the garage—alters that conclusion.
At that point, the only additional information that the agents
possessed was the discovery of the white Kia Sedona in the
detached garage. Although characterized at times as
“Godinez’s vehicle” found in “Segoviano’s garage,” those are
not the facts here. As the government recognizes at other
points in its brief, the vehicle was located in a garage that was
a common area for the use of the residents of the multi‐unit
apartment building, and the vehicle was registered to
Rodriguez, not Godinez. The agents already knew that
Rodriguez had been in the building, and therefore the
presence of her vehicle in the garage for that building adds
18                                                 No. 20‐2930

little. At best, the agents at the time in which Segoviano was
seized knew that cell phone data had placed a known
telephone for Godinez near the apartment building, that
Godinez’s girlfriend, Rodriguez, had exited the building, and
that Rodriguez’s vehicle, which had been used by Godinez at
least once in the past, was parked in the garage for that
building. On the other hand, the agents also knew, at that
point in time, that Godinez was not in fact in Segoviano’s
apartment. Those facts are woefully insufficient to establish
reasonable suspicion that Segoviano was harboring a fugitive.
    Moreover, if those facts were sufficient to constitute rea‐
sonable suspicion, it would apply to every resident of the en‐
tire apartment building. And in fact, the government at oral
argument maintained that those facts known to the agents
provided reasonable suspicion as to the residents of every
apartment encountered by the agents upon their entrance into
that building. That contention indisputably establishes that
the “reasonable suspicion” alleged here is not individualized,
or even isolated to a specific apartment, but rather is based on
nothing more than their presence in the area in which the fu‐
gitive was suspected to be. An expansion of reasonable suspi‐
cion to include such a generalized law enforcement action
would eviscerate the protections of the Fourth Amendment.
    Because the continued detention in handcuffs following
the sweep was itself unconstitutional, the government cannot
rely on the evidence obtained during the subsequent contin‐
uation of that detention and the ensuing interrogation and
search that stemmed from it. Segoviano raises a number of
other Fourth Amendment challenges to the interrogation and
No. 20‐2930                                                   19

detention in his home, but because we determine that the de‐
tention following the sweep violated the Fourth Amendment,
we need not consider those other Fourth Amendment issues.
    For completeness, we address the supplemental ruling by
the district court. After the district court denied Segoviano’s
motion to suppress, the government sought and obtained a
supplemental ruling by the court that the evidence was also
admissible under the inevitable discovery doctrine, but that
holding is inapplicable here. The inevitable discovery
determination was based on the court’s conclusion that the
firearm, marijuana and cocaine would have been discovered
even without Segoviano’s consent to the second search,
because Segoviano told law enforcement about the presence
of the gun and drugs before the alleged consent to the second
search. Accordingly, the agents could have obtained a
warrant and would have discovered those items even absent
the consent. That inevitable discovery holding would be
relevant if the determinative issue in this appeal was whether
the consent to the second search was voluntary, but it is
irrelevant to the issue as to the validity of the initial seizure
itself.
    Accordingly, the decision of the district court denying the
motion to suppress is REVERSED, and the case REMANDED
for further proceedings consistent with this opinion.